UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 00-1822



TONY GIVENS,

                                                 Plaintiff - Appellant,

          versus


STATE OF WEST VIRGINIA,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CA-00-96-1)


Submitted:     August 22, 2000             Decided:   September 14, 2000


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Givens, Appellant Pro Se. William S. Steele, Deputy Attorney
General, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tony Givens appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court, deny Givens’ motion to expedite the appeal as moot,

and deny his motion for an injunction as moot.   See Givens v. West

Virginia, No. CA-00-96-1 (N.D.W. Va. June 16, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2